COPE, Judge,
specially concurring.
In my view the trial court erred by failing to give the requested instruction on third degree murder, which was a permissive lesser included offense of first degree felony murder. Sale or trafficking in a substance in lieu of cocaine (§ 817.563, Fla. Stat. (1991)) would satisfy the “other than” element of subsection 782.04(4), Florida Statutes (1991). I concur that the refusal to give the instruction was entirely harmless. See State v. Abreau, 363 So.2d 1063 (Fla.1978).